Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 12/15/2021.
Receipt is acknowledged of the specification amendments which are entered.
Claims 1, 3-4, 6-8, 11 and 13-14 are amended, claims 16-17 are added, and claim 5 is canceled.
Claims 1-4 and 6-17 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fabric intermediate the top and bottom rails(see claim 1) and having a hem(see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the fabric attached to the roller as described in the specification(see para. [0032]).  The fabric appears to be attached to the mid rail and not the roller.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is not clear how the fabric is intermediate the top and bottom rails, as in claim 1, and has a hem, as in claim 11.  The specification sets forth a fabric between the top and bottom rails, and a fabric(19) attached to the roller and having a hem. 
In claim 13, it is not clear how the roller is manipulated by the control system, in claim 4, as well as having a clutch assembly, end plug, and clutch located in the roller seemingly to also control the roller.  Therefore, the metes and bounds of claim 13 are not clear as to what controls the roller.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson(U.S. Pat. Appl. Publ. 2017/0234065; cited on IDS filed 3/18/2020).
Anderson discloses a shade system(Fig. 6A), comprising: 
a top rail(1004, see Fig. 6A, 1004’, see Fig. 21), 
a mid-rail(1008, see Fig. 6A, 1008/, see Fig. 21), a control system(1006’, 236, see Fig. 21-22 and , wherein the control system includes a central clutch block(1006’, see Figs. 21-22 and 40 and paras. [0196] and [0198) and pulley brackets(236, see para. [0195]), and wherein the mid-rail is included in a top down/bottom up system(see para. [0013]).
Regarding claim 2, Anderson discloses the system of claim 1, further comprising a fabric(1016) intermediate the top rail and the mid-rail.
Regarding claim 3, Anderson discloses the system of claim 2, wherein the fabric is selected from the group consisting of cellular fabric, draperies, venetian blinds, 
Regarding claim 6, Anderson discloses the system of claim 1, wherein the top rail defines a channel(see Figs. 6A and 21-22) to receive the central clutch block and pulley brackets.
Regarding claim 7, Anderson discloses the system of claim 1, wherein the control system includes a pull cord(1030, 1032, see Figs.21-22)  for operating the control system.
Regarding claim 12, Anderson discloses the system of claim 1, wherein the top rail(1004) is mounted by end brackets(300, see Fig, 40 and paras. [0087] and [0198]) to a frame of an architectural opening.
Regarding claim 14, Anderson discloses the system of claim 2, wherein the fabric is selected from the group consisting of laminated, duo rolled, and silhouette(the fabric is considered silhouette and meets the claim limitation).
Regarding claim 15, Anderson discloses the system of claim 14, wherein the fabric is sheer or blackout(cellular is considered to allow light to pass through and is therefore considered to be sheet meeting the claim limitation).

Response to Amendment
	Applicant’s amendment has overcome the previous objections and rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 16-17 are allowed.
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  A final determination will be made when the 112 rejections have been overcome.
No prior art of record shows a shade system having a top down/bottom up system, with a roller secured to a mid rail and manipulated by a control system having a central clutch block and pulley brackets, as in claim 4, or having a valance mounted to a mid rail, as in claim 9, or having the roller manipulated by the control system and a valance, as in claim 16, nor any motivation to do so. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/